EXHIBIT 99.7 VERMILION ENERGY INC. CERTIFICATE OF THE CHIEF FINANCIAL OFFICER Pursuant to Section 906(a) of the Sarbanes-Oxley Act of 2002 Subsections (a)and (b)of Section1350, Chapter63 of Title 18 of the United States Code In connection with the annual report of Vermilion Energy Inc. (the “Corporation”) on Form 40-F for the fiscal year ended December 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Curtis Hicks, Chief Financial Officer of the Corporation, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Dated at Calgary, Alberta, Canada this 11th day of March 2011. (“Curtis W. Hicks”) CURTIS W. HICKS, CHIEF FINANCIAL OFFICER EXHIBIT 99.7 VERMILION ENERGY INC. CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER Pursuant to Section 906(a) of the Sarbanes-Oxley Act of 2002 Subsections (a)and (b)of Section1350, Chapter63 of Title 18 of the United States Code In connection with the annual report of Vermilion Energy Inc. (the “Corporation”) on Form 40-F for the fiscal year ended December 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Lorenzo Donadeo, Chief Executive Officer of the Corporation, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Dated at Calgary, Alberta, Canada this 11th day of March 2011. (“Lorenzo Donadeo”) LORENZO DONADEO, CHIEF EXECUTIVE OFFICER
